*339ORDER GRANTING MOTION FOR RECONSIDERATION
JAMES F. SCHNEIDER, Bankruptcy Judge.
The Opinion and Order of July 7, 1989 is hereby amended as follows:
1. Substitute “Jay Shulman” for “Jay Shuster” in Finding of Fact No. 8.
2. Strike Conclusions of Law Nos. 7(b), 7(c), 10, 19 and 20.
Interim compensation in the amount of $53,147.98 and reimbursement of out-of-pocket expenses in the amount of $3,050.67 are hereby awarded to the law firm of Frank, Bernstein, Conaway & Goldman for services rendered as counsel to the official committee of unsecured creditors in this case.
SO ORDERED.